Exhibit 23.4 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-8 of Banc of California, Inc. of our report dated March 22, 2012, relating to the financial statements of The Private Bank of California as of December 31, 2011 and 2010 and for the years then ended, appearing in the Current Report on Form 8-K of Banc of California, Inc. (formerly First PacTrust Bancorp, Inc.) filed with the Securities and Exchange Commission on April 10, 2013. /s/ Vavrinek, Trine, Day & Co., LLP Laguna Hills, California July 31, 2013
